Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 1 of 11 PageID 70



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

JENNIE NELSON AND SARAH KEAN, )
                              )
     Plaintiffs,              )
                              )
     v.                       )                  Case No.:      2:19-cv-272-FtM-99MRM
                              )
PETRO GATE, INC. and          )
BEHNAM BAGHERI,               )
                              )
     Defendants.              )
                              )

   AMENDED JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT

       The Parties (Jennie Nelson, Sarah Kean, Petro Gate, Inc. and Behnam Bagheri),

by counsel, jointly move for the Court’s review and approval of their written Settlement

Agreement and Release (attached hereto as Exhibit A). The Complaint in this matter

contains claims arising under the Fair Labor Standards Act (“FLSA”) for unpaid

overtime wages on behalf both of the Plaintiffs, and for unpaid minimum wages on

behalf of Plaintiff Sarah Kean (“Kean”). The settlement represents full relief for Plaintiff

Jennie Nelson (“Nelson”), and full relief for Plaintiff Sarah Kean on her overtime claim.

The only issue upon which a compromise was reached was upon Kean’s minimum

wage claim, which arises out of a dispute on the number of hours worked by Kean

during her final pay period. The parties jointly request that the Court: 1) approve the

terms of the settlement they have agreed upon following arms-length negotiations; 2)

dismiss the case with prejudice and direct entry of final judgment; and 3) grant such

further relief as the Court deems just.
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 2 of 11 PageID 71



                                   FACTUAL BACKGROUND

       1.     This action arises under the FLSA. In Lynn’s Foods Stores, Inc. v. U.S.

Department of Labor, the Court held, “[t]here are only two ways in which back wage

claims arising under the FLSA can be settled or compromised by employees.” 679 F.2d

1352 (11th Cir. 1982). “First, under section 216(c), the Secretary of Labor is authorized

to supervise payment to employees of unpaid wages owed to them.” Id., at 1353.

Alternatively, under section 216(b), when an employee brings “a private action for back

wages . . . and present[s] to the district court a proposed settlement, the district court

may enter a stipulated judgment after scrutinizing the settlement for fairness.” Id.

Under this authority, before approving an FLSA settlement, the Court must scrutinize it

to determine if it is “a fair and reasonable resolution of a bona fide dispute.” Id. at 1355.

If the settlement reflects “a reasonable compromise over issues … that are actually in

dispute,” the Court may approve the settlement “in order to promote the policy of

encouraging settlement of litigation.” Id. at 1354.

       2.     In their Complaint, Plaintiffs alleged that Petro Gate, Inc. and Behnam

Bageri (collectively “Defendants”) failed to compensate Plaintiffs at a rate of one and

one-half times their regular rate of pay for all of the hours that they worked in excess of

forty (40) each week. Instead, Plaintiffs alleged that Defendants compensated them at

their regular rate of pay for all of their hours worked—even the hours that they worked

over forty (40) each week.

       3.     Additionally, Plaintiff Kean alleged that she was not compensated for all

hours worked in her final pay period, December 17, 2018 through December 30, 2018.




                                             2
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 3 of 11 PageID 72



Kean alleges that Defendant’s failure to pay her final paycheck resulted in a violation of

the minimum wage provisions of the FLSA.

      4.     Shortly after the Complaint was filed, counsel for the Parties began to

explore settlement. The undersigned counsel spoke by telephone and communicated

via e-mail numerous times regarding potential settlement from May through July 2019.

During this time, and although formal discovery was not served by the parties in this

case, Petro Gate, Inc. voluntarily provided Plaintiffs with access to their time records,

and all checks representing payment to them for work performed at Petro Gate.

      5.     Thereafter, Plaintiffs were able to calculate exactly how much unpaid

overtime they alleged they were owed, including liquidated damages.

      6.     With regard to Kean’s minimum wage claim, Kean estimated that she was

owed approximately $483.00 for work she performed during her final pay period.

However, Defendants allege that Kean was terminated during the previous pay period

for closing the store early without obtaining permission to do so, and that she

performed no work during the time period that she alleges that she was not paid.

Defendants alleged that Kean’s final paycheck was paid to her on December 16, 2018

and represents all paychecks that are owed to Kean.

      7.     There is a bona fide dispute in this matter. The Plaintiffs alleged that they

were paid through a payroll company for all work performed up to forty (40) hours per

week, and they were provided a separate check compensating them at a straight time

rate for all hours over forty (40) in certain work weeks. Petro Gate disputes that the

additional compensation paid to Plaintiffs was pay for hours worked at a straight time

rate and has evidence that Plaintiffs may not have worked all hours for which they are


                                            3
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 4 of 11 PageID 73



claiming overtime pay. Additionally, this matter involves a bona fide dispute regarding

whether and to what extent Ms. Kean is entitled to payment for hours that she alleges

that she worked in her final pay period for which she was never paid. Specifically,

Defendants allege that Ms. Kean was terminated prior to the time that she alleges that

she was not paid, and that the reason for her termination was her decision to close the

store earlier than its scheduled closing time, which would result in fewer hours worked.

Defendants allege that Kean’s final week of work was the week ending December 16,

2019, and that she did not perform any work beyond that date. Defendants have no

time records that demonstrate that Kean performed work after December 16, 2019.

Ms. Kean alleges that Defendants’ Manager—Anthony (last name unknown)—knew

she was working after December 16, 2018. However, Defendants denied that Anthony

had such knowledge and argue that even assuming arguendo that Ms. Kean performed

work after the date that she was terminated, it was without Defendants’, or Defendants’

management’s knowledge. Thus, continued litigation presents risk to both parties.

       8.     The complexity, expense, and length of future litigation also militate in

favor of this settlement. Plaintiffs and Petro Gate continue to disagree over the merits

of the claims asserted by Plaintiffs. If the parties continue to litigate this matter, they

would be forced to engage in additional costly discovery—specifically with regard to

Kean’s minimum wage claim—motion practice, and possibly a trial in order to prove

their claims and defenses. This settlement, therefore, is a reasonable means for both

parties to minimize future risks and litigation costs.

       9.     The parties, who are represented by counsel experienced in employment

litigation, recognize the benefit of a settlement rather than protracted litigation.


                                              4
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 5 of 11 PageID 74



       10.    The Settlement Agreement contains a payment of a total of $4,079.79 to

Ms. Nelson, with $2,039.89 being allocated to compensate her for alleged back wages,

and an additional amount of $2,039.89 to compensate her for alleged liquidated

damages, which represents full relief to Ms. Nelson on her overtime claim.           The

Settlement Agreement also contains a payment to Ms. Kean in the total amount of

$1,357.60, with $803.80 to compensate her for alleged back wages, and an additional

amount of $553.80 to compensate her for alleged liquidated damages. The amount

paid to Ms. Kean includes an additional payment of $250.00 in back wages to

compensate her for the hours worked that she claims she was never received in her

final paycheck and to satisfy her minimum wage claim.

       11.    In addition to the payment to Plaintiffs outlined above, the Defendants will

also pay $3,500 to Plaintiffs’ counsel to compensate for attorneys’ fees and costs. The

undersigned counsel aver that the amount of attorneys’ fees was negotiated apart from,

and subsequent to, agreement on the amount of settlement funds to be paid to

Plaintiffs. The amount of attorneys’ fees set forth in the Settlement Agreement will fully

satisfy Plaintiffs’ attorneys’ fees obligations.

       12.    The Settlement Agreement was negotiated by experienced counsel at

arm’s length over the course of several months and after exchanging the relevant pay

and time records. The parties agree that it fairly and adequately resolves the claims in

this matter. The parties further agree that there was no undue influence, overreaching,

collusion or intimidation in connection with the settlement.

       13.    Under the Settlement, Plaintiffs are receiving all overtime wages owed to

them, plus an equal amount as liquidated damages, and Plaintiff Kean is receiving a


                                               5
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 6 of 11 PageID 75



reasonable compromise of her minimum wage claim given the dispute with regard to

her claim.

      14.      The Parties previously submitted their Joint Motion for Approval of

Settlement Agreement with a true and correct copy of the Parties’ Settlement

Agreement on August 14, 2019.

      15.      On August 19, 2019, this Honorable Court entered an order denying the

Parties’ Motion without prejudice based on the fact that there is an “unexplained

reduction in the amount of liquidated damages to be paid to Plaintiff Kean for her

unpaid minimum wage claim.” See D.E. 23 at 7.

      16.      The Court directed the Parties to file an amended joint motion to approve

that adequately addresses this lone deficiency. Therefore, by their instant Motion, the

Parties address, in further detail, the reasons why Plaintiff Kean is receiving less than

full liquidated damages on her minimum wage claim.

                                MEMORANDUM OF LAW

      Pursuant to the law of this Circuit, judicial review and approval of this

 tentative settlement provides final and binding effect to an agreement to settle a

 compromise of a claim under the FLSA. Lynn Food Stores, Inc. v. U.S. Dep't of

 Labor, 679 F. 2d 1350 (11th Cir. 1982). As the Eleventh Circuit held in Lynn Food

 Stores,


             There are only two ways in which back wage claims arising
             under the FLSA can be settled or compromised                  by
             employees. First, under section 216(c), the Secretary of Labor
             is authorized to supervise payment to employees of unpaid
             wages owed to them . . . The only other route for compromise of
             FLSA claims is provided in the context suits brought directly by
             employees against their employer under section 216(b) to
             recover back wages for FLSA violations. When employees
                                            6
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 7 of 11 PageID 76



           bring a private action for back wages under the FLSA, and
           present to the district court a proposed settlement, the district
           court may enter a stipulated judgment after scrutinizing the
           settlement for fairness. Id. at 1352-53.


       Before approving an FLSA settlement, the court must ensure that it is "a fair

 and reasonable resolution of a bona fide dispute." Id. at 1354-55.   If the settlement

 reflects a reasonable compromise over issues that are actually in dispute, the court

 may approve the settlement "in order to promote the policy of encouraging settlement

 of litigation." Id. at 1354. In determining whether the parties' Agreement is fair and

 reasonable, the Court should consider the following factors: (1) the existence of

 fraud or collusion behind the settlement; (2) the complexity, expense, and likely

 duration of the litigation; (3) the stage of the proceedings and the amount of

 discovery completed; (4) the probability of plaintiff's success on the merits; (5) the

 range of possible discovery; and (6) the opinions of counsel. See Leverso v.

 South Trust Bank of Ala., Nat. Assoc., 18 F. 3d 1527, 1531 n.6 (11th Cir. 1994);

 Hamilton v. Frito-Lay, Inc., No. 6:05-cv-592-0rl-22JGG, 2007 U.S. Dist. LEXIS 10287,

 at *2-3 (M.D. Fla. Jan. 8, 2007).      The Court should be mindful of the strong

 presumption in favor of finding a settlement fair. Hamilton, 2007 U.S. Dist. LEXIS at

 *2-3; Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977).

       Here, the settlement reached between the Parties with regard to the Plaintiffs’

 overtime claims represents full payment for all overtime wages owed and full

 liquidated damages. Therefore, Plaintiffs are receiving full recovery under the law

 with regard to the overtime claims. Furthermore, the parties jointly submit that the

 $250.00 that Kean is receiving in order to satisfy her minimum wage claim is a

 reasonable compromise of issues that are actually in dispute. Specifically, and

                                            7
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 8 of 11 PageID 77



 as more further set forth above, while Kean alleges that she is owed monies for

 performing work until approximately December 30, 2018, Defendants allege that

 Ms. Kean was terminated during the previous pay period and was fully compensated

 for all of her hours worked. Defendants have no time records that demonstrate that

 Kean performed work after December 16, 2018. Ms. Kean alleges that Defendants’

 Manager—Anthony (last name unknown)—knew she was working after December

 16, 2018. However, Defendants denied that Anthony had such knowledge and argue

 that even assuming arguendo that Ms. Kean performed work after the date that she

 was terminated, it was without Defendants’, or Defendants’ management’s

 knowledge.    As a result of these hotly disputed facts, the Parties reached a

 reasonable compromise that is more than half of what Plaintiff alleges that she is

 owed less liquidated damages based on the lack of evidence on both sides, and the

 expense and uncertainty of protracted litigation.

       There has been sufficient investigation and exchange of information to allow

 counsel for Plaintiffs and Defendants to evaluate the parties' claims and defenses

 and make recommendations to each party in agreeing upon the resolution of

 Plaintiff s’ claims as set forth in their Agreement. After exchanging information and

 records from Plaintiffs’ employment and engaging in settlement negotiations which

 lasted over the course of numerous months, and in order to avoid the

 uncertainties of and costs of dispositive motions and trial, a compromise has been

 agreed upon with Plaintiffs receiving a recovery acceptable to them in light of the

 potential issues arising from the issue of proving the number of hours they worked.

 The Plaintiffs have been advised that if they proceed in this matter, they may

 prove all of the damages to which t hey claim entitlement, and also receive an

                                            8
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 9 of 11 PageID 78



 equal amount in liquidated damages, or a jury may choose to credit the

 employer's position, and they may receive a lesser, or no, recovery. In light of

 this uncertainty, as well as the possibility of protracted litigation, Plaintiffs have

 agreed that the sum they are receiving in this settlement constitutes a reasonable

 an informed compromise of their claims.

        Accordingly, the parties stipulate that this Agreement is fair and reasonable,

 particularly where, as here, attorneys' fees and costs are not a percentage of

 Plaintiffs’ recovery in this case, such that there is no correlation between the

 amount of monetary consideration being paid to Plaintiffs and the amount of

 attorneys' fees and costs being paid by Defendants on the Plaintiffs’ behalf. See 29

 U.S.C. §216(b); Kreager v. Solomon & Flanagan, P.A., 775 F. 2d 1541, 1542

 (11th Cir. 1985). Rather, t h e Plaintiff s’ attorneys' fees and costs were claimed by

 Plaintiffs and their counsel separate and apart from the amounts sought by

 Plaintiffs for their underlying claims and were negotiated independently. See Bonetti

 v. Embarq Mgmt. Co., No. 6:07-cv-1335-Orl-31GKJ, 2009 U.S. Dist. LEXIS 68075 at

 *11-12 (M.D. Fla. Aug. 4, 2009)

        The compromise agreed upon by the parties resolves all of Plaintiffs’

 claims for attorneys' fees and Plaintiffs have no responsibility to their counsel for any

 out of pocket sums. Importantly, throughout the entirety of the litigation in this case,

 Plaintiffs was represented by competent counsel with experience in labor and

 employment law and Defendants were also represented by experienced counsel.

 The parties further advise the Court that their settlement herein includes every

 term and condition of the parties' settlement.



                                             9
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 10 of 11 PageID 79



        WHEREFORE, the parties jointly request that the Court approve the Settlement

 Agreement and Release.        Pursuant to the Parties’ agreement, they will submit a

 separate stipulation of dismissal following the receipt of the final payment in this matter.

 Respectfully submitted on August 25, 2019,



 s/ Chanelle J. Ventura                            s/ Amy L. Garrard
 Chanelle J. Ventura, Esq.                         Amy L. Garrard, Esq.
 Trial Counsel                                     Trial Counsel
 Florida Bar No. 1002876                           Florida Bar No. 0908711
 E-Mail: CVentura@ForThePeople.com                 E-Mail: agarrard@agemploymentlaw.com
 Morgan & Morgan., P.A.                            AG EMPLOYMENT LAW, PLLC
 600 N. Pine Island Road, Suite 400                1000 Tamiami Trail N., Suite 301
 Plantation, FL                                    Naples, FL 34102
 Telephone: (954) 318-0268                         Telephone: (239) 241-7730
 Facsimile: (954) 333-3515                         Facsimile: (239) 241-7729

 Counsel for Plaintiffs                            Counsel for Defendants




                                             10
Case 2:19-cv-00272-SPC-MRM Document 24 Filed 08/25/19 Page 11 of 11 PageID 80



                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been
 furnished via the Court’s CM/ECF system to Attorney Amy Garrard, Esq., AG
 Employment Law, PLLC, 1000 Tamiami Trail, North, Suite 301, Naples, Florida 34102
 at agarrard@agemploymentlaw.com, on this 25th day of August, 2019.


                                      s/ Chanelle J. Ventura




                                        11
